Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rolling elements being “hinged” to the base body, as set forth in claim 1; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "200" and "202" have both been used to designate the same element in Figure 2.  Reference characters cannot share the same leader line.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figure 5 lacks reference characters.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: α.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains legal terms (see section 8 below).  
	The term - -An- - should be inserted prior to the term “Omni” in line 1.
	The term - -a- - should be inserted prior to the term “similar” in line 5, and the term “substantially” in line 6.
	The term - -are- - should be inserted following the term “elements” in line 7.
	The term “hinged” should be replaced with the term - -angled with respect- - in line 8.
	The term “its” should be replaced with the term - -a- - in line 9.
	These corrections are for grammatical clarity and/or to more accurately define the invention. Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”, “means”, and “said,” should be avoided.

The disclosure is objected to because of the following informalities: The term “hinged” should be replaced with the term - -angled with respect- - throughout the specification to more accurately define the invention.
	In line 8 of page 6 of the specification, reference character “2b” should be replaced with - -2c- - to correspond to the drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact that it is unclear what element(s) is/are being referred to by the terms “them” and “its”. 
	Claim 1 is indefinite due to the fact that it is unclear what is actually being claimed by the phrase “in a resting position”. Namely, it is unclear whether this phrase refers to a stationary roller, a stationary wheel, or some other state of the roller. 
	Claims 3 and 11 are indefinite due to the fact that the variables “N”, “n”, and “c” in the equation have not been defined.
	Claim 8 is indefinite due to the fact that it is unclear what is actually being claimed by the limitation “has an extension between 50% and 70% of said extension”. 
	Claim 9 is indefinite due to the fact that it is unclear what element includes the “said radius”.
	Claim 10 is indefinite due to the fact that it is unclear what element of the invention is being referred to by the term “it”. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	A non-limiting example of such language is repeated use of the phrase “in such a way that”.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hinged” in claim 1 is used by the claim to mean “angled with respect (to),” while the accepted meaning is “to swing on or as if on a hinge (a jointed or flexible device on which a swinging part turns.” The term is indefinite because the specification does not clearly redefine the term.

Claim 1 recites the limitation "the selected trajectories" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
The term “similar” in claim 1 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
The term “most” in claim 1 is a relative term which renders the claim indefinite. The term “most” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim 6 recites the limitation "said extensions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 8 recites the limitation "said maximum radial thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 9 recites the limitation "said radius" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guile (7,566,102). 
	Per claim 1, Figures 19-22 of Guile show an omni-wheel device having at least three wheels 150-152 centered upon and defining a common main axis of rotation 106a. each wheel 150-152 includes a base body 160-162 that define a circumferential perimeter profile. A plurality of rollers 140 cover the perimeter profile and are “hinged” (i.e. angled with respect) to the body 150-152 to define a secondary axis of rotation 160a-c tangential to the perimeter profile. The rollers 140 (and the contact surfaces thereof) are equally spaced from one another. The wheels 150-152 are each offset from each other around the main axis 106a such that at least two of the contact surfaces of the rollers 140 are always simultaneously “in a resting position” (as best understood, in contact with the ground/surface) as shown in Figures 27a-c.
	Per claims 2-3 and 11, each of the rollers 140 defines an angular displacement with respect to adjacent wheels 150-152, which is determined by the number of base bodies 160-162 to the number of rollers 140 on each base body 160-162 and to the number of contact surfaces resting simultaneously on the ground. This angular displacement is defined by the equation α = 360/(N*n*c) in degrees.
	Per claims 4 and 12, the wheels 150-152 include five rollers 140.
	Per claims 5 and 13, the rollers 140 have a barrel shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guile. 
	Regarding claim 6, Guile shows all of the rollers 140 having the same radius, but does not define the value of the ratio of the radius of the rollers 140 with their extension (i.e. length). However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the rollers of Guile with any suitable ratio between the radius and length thereof, as a result effective variable dependent upon the size of the omni-wheel device.
	Regarding claim 7, Guile shows a maximum radial thickness of the rollers 140 being perpendicular to the secondary axis 160a-c, but does not set forth the value of the ratio of the radius of the rollers 140 with their maximum radial thickness (i.e. length). However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the rollers of Guile with any suitable ratio between the radius and maximum radial thickness thereof, as a result effective variable dependent upon the desired size of the contact patch of the rollers.
	Regarding claim 8, as best understood, Guile does not disclose the extension (i.e. length) of the maximum radial thickness being 50-70% of the extension (i.e. length) of the rollers 140. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the rollers of Guile with any suitable ratio between the radius and maximum radial thickness thereof, as a result effective variable dependent upon the desired size of the contact patch of the rollers, and overall size of the omni-wheel device.
	Regarding claim 9, as best understood, Guile shows the secondary axes 160a-c being perpendicular to the radius of the rollers 140, but does not disclose that the secondary axes 160a-c are arranged a distance from the center of the wheel 70-80% of the radius of the wheel. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the rotational axes of the rollers 140 of Guile at any suitable distance from the center of the omni-wheel device, as a result effective variable dependent upon the dimensions of the rollers and the overall size of the omni-wheel device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show omni-directional wheels.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617